Mr. Chief Justice Bbeese delivered the opinion of thé Court: This was a proceeding by information in the Criminal Court of Cook county, on behalf of the people, against Ira Y. Munn and George L. Scott, for a violation of the 3d and 4th sections of an act of the General Assembly of this State, entitled “An act to regulate public warehouses, and the warehousing and inspection of grain, and to give effect to article 13 of the constitution of the State,” approved April 25,1871. The information was filed by the State’s Attorney at the July term, 1872. A motion to quash having been overruled, the defendants pleaded not guilty, waived a trial by jury, and submitted the case to the court. The court found the defendants guilty, and, overruling a motion for a new trial and in arrest of judgment, adjudged against them a fine of one hundred dollars and the costs. To reverse this judgment the defendants bring the record here by writ of error, assigning various errors, one of which raises the question of the constitutionality of the act under which the proceedings were had, and is the only important question in the case. This is the second argument of the cause. On the first argument, at the last term, the court, after much deliberation, were unable to reach a satisfactory conclusion. In the meantime, the court had undergone a change by the election of two new members, and it was deemed expedient and proper, that they should take part in the decision, and, to enable them to participate, a reargument was directed, and the questions have again been fully, elaborately and ably discussed. A case of so much importance demanded and has received our most careful consideration, and we are prepared to state the conclusions which a majority of the court has reached. We do not deem it necessary to take up seriatim, and discuss the various propositions presented by counsel, or go over the field of argument they have so fully explored, but, in what we shall say, it will be found they have all been considered. Plaintiffs in error insist the statute in question is repugnant to this provision of our constitution found in the “Bill of Eights” as clause 2 of article 2: “No person shall be deprived of life, liberty or'property without due process of law,” and to this other provision in clause 13 of the same article : “Private property shall not be taken or damaged for public use without just compensation.” One of the counsel for plaintiffs in error makes these points in addition: That the act is repugnant to the 14th amendment of the constitution of the United States; and further, if its provisions can be construed as an inhibition of the warehousing business, except under special conditions, and as conferring the privilege of doing that kind of business upon persons able or'willing to comply, and actually complying with these conditions, then, in so far as it is not based upon article 13 of the State constitution, it is repugnant to section 22 of article 4, which prohibits the General Assembly from passing any local or special law “granting to any corporation, association or individual any special or exclusive privilege or immunity whatever.” We will consider these propositions first, as they appear to be thrown into the controversy as mere make-weights, the real merits resting in the two first. ^ As to the repugnancy of the Warehouse act to the first clause of the 14th amendment of, the constitution of the United States, a slight consideration of that amendment, and judicial decisions upon it, will be sufficient to satisfy anyone it has no application to this case. That amendment is as follows : “All persons born or naturalized in the United States, or subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the law.” It is well known the amendment in question was incorporated into the federal constitution to shield a certain class, who had been born and reared in slavery, from pernicious legislation, by which their newly acquired rights by their emancipation might be so crippled as to render them wholly worthless. In the discussions upon the effect of this amendment, in the slaughter house cases from New Orleans, and the case of Myra Bradwell, plaintiff in error, taken up from this court, it was not intimated by the Supreme Court of the United States that a regulation by a State legislature of a pursuit or profession, or a regulation of the use of property, abridged in any manner the liberty of the citizen, white or black. Upon the other proposition, we can not perceive that the statute can receive the construction contended for. The section relied on is in these words: “The General Assembly shall not pass local or special laws in any of the following enumerated cases, that is to say—” then follows a large number of specified subjects, the last of which is this: “Granting to any corporation, association or individual any special or exclusive privilege, immunity or franchise whatever.” The inhibition extends only to passing special laws for such purpose. But the law in question is general in its objects, •operative throughout the State, and confers no immunity or special or exclusive privilege or franchise upon any individual, association or corporation. It deals with an existing business closely associated with the great agricultural interests of the State, and seeks to regulate it by law. This is the whole scope of the act. But the important question remains, as presented in the first two points made by plaintiffs in error, and argued with great ability. Does the act in question deprive the owners or managers of this warehouse of their property, in the sense of the constitution ? If it does, it is void, and must be so declared. This view of plaintiffs in error seems to be based, in a great degree, on the fact that they had constructed their warehouse and established their business long anterior to the enactment of this law. It was established while there was free trade in the business, and their charges were subject to regulation only by competition and agreement, and they now claim a right to continue such use without legislative restraint. They further say they have complied with all the provisions of the act except the one requiring them to take out a license and enter into bond. The argument is, by this legislative interference, they are deprived of the use of their property, and so depriving them of its free and untrammelled use, they are deprived of their property in the sense of this clause of the Bill of Sights. Much ingenious argument has been employed to establish this proposition, and the case of Wynehamer v. The People, 3 Kernan, (N. Y.) 378, cited as 13 N. York, invoked in support and greatly relied on. We have looked into that case, and find that the court was divided in opinion, and the judges who held the act unconstitutional were led to that conclusion because, by the terms of the act itself, the property in intoxicating liquors was substantially destroyed, and thus the owner deprived of his property by mere legislative will. They say, if the act, by its terms, had been applicable only to liquors imported or manufactured after it took effect, it would not have been in conflict with the constitutional provision declaring that “no person shall be deprived of life, liberty or property without due process of law.” The question before the court was, did the prohibitions and penalties of the act pass the boundaries of mere regulation and police, and by their own force work the essential loss or destruction of the property at which it Avas aimed? The law in question subjected the liquors to seizure and physical destruction, and as they were, in every sense of the term, property, and so recognized bv law, the owner was, by mere legislation, deprived of his property. It was held that, by the operation of this law, the commercial value of the liquors was annihilated ; that it could not be sold; that it was unlawful to keep it; that all legal protection was withdrawn from it, and that it had become a public nuisance. These, provisions and results, it was held, swept the liquors from the commerce of the State, and thus annihilated the quality of sale which made them valuable to the owner. This, it was held, was destructive of the notion of property. It w-as further said, when a law annihilates the value of property, and strips it of those attributes by which alone it is distinguished as property, the owner is deprived of it according to the plainest interpretation, and certainly within the spirit of a constitutional provision intended expressly to shield private rights from the exercise of arbitrary power. This case is much relied on by one of the counsel for plaintiffs in error, and a labored effort made to bring this within its scope. But the distinction is so obvious that “he who runs may read.” Had the act in question sought to deprive ware-housemen of any of their antecedent acquisitions, or deprive them of the use of their establishments or confiscate them, as was the case with the New York liquor law, there would be some appositeness and analogy. Nothing of the kind has been done or attempted, and it is not even complained by the plaintiffs in error that, by compliance with these sections of the law, they would not receive a fair remuneration on their capital invested, and reasonable recompense for all their labors and responsibility. In the case relied on, the majority admitted the legislature could regulate trade in property of all kinds, but they could not totally annihilate commerce in any species of property, and so condemn the property itself to extinction. It was on this latter ground the law was held invalid, "What analogy, we a.sk. is there in these cases? Does the act of our General Assembly destroy any species of property, or deprive its owner of the use of it? It does not aim at the extinction of these warehouses or any of their attributes. The statute may affect them injuriously in a degree, but it does not say they shall not be allowed to exist at all. The constitutional provision is, no person shall be deprived of life, liberty or property, etc. This clause nowhere declares that, in the exer-. cise of the admitted functions of government, private property may not receive remote and consequent injury. No person can claim that, in the exercise of the proper functions of government, his property shall not be diminished in value. The point is, the owner shall not be deprived of his property without due process of law. If, in the exercise of anyone of the admitted functions of government, a person’s property is rendered less valuable, can it be seriously claimed this provision in the Bill of Rights has been infringed ? Government, in this State, is reposed in three departments composed of separate bodies of magistracy. The whole legislative power is vested by the constitution in the General Assembly, composed of two houses, the members of each to have certain qualifications and to be elected by the .people. Every subject within the domain of legislation and within the scope of civil government not withdrawn from it by the constitution of the State, or of the United States, can be dealt with by that body by general laws to affect the whole State and all the people within it. That body is, emphatically, the guardian of the. public interests and welfare, and would be derelict in its duty did it fail to exercise all its powers to their promotion and protection. That body is the sole judge of such, measures as may advance the interests of the people. Coming, as its members do, directly from the people, and of them, they know the course of trade, the manner in which the great internal commerce of the State is conducted, and by what instrumentalities, and how, by them, the producing and other interests of the State are affected. These, it must be conceded, are all fit subjects for legislative consideration, and, independent of any constitutional provision, they would have an undoubted right, knowing that a large proportion of our cereals, to reach the markets of the world, were compelled to pass through certain warehouses, called elevators, and subjected to such charges as their owners might see fit to impose, to take up this whole subject as one legitimately within their domain; and if, in their examination of it, they find the owners and managers of these warehouses are an organized body of monopolists, possessing sufficient strength in their combination, and by their connection with the railroads of the State, to impose their own terms upon the producers and shippers of these cereals, to the great detriment of the latter, who are under a kind of moral duress in resorting to them, can it be said to be an usurpation of power on the part of the legislature to bring them in subjection to law, so to regulate their conduct and charges by law, as to prevent oppression and extortion? Can there be a more legitimate subject for the action of a legislative body ? We think not. Shall it be said an interest so vast as this is does not deserve governmental care, and is not a proper subject of some kind of governmental control? And if, in the means provided by the legislature to that end, some reduction in their monthly or annual receipts may be the result, can it be said the owners are thereby deprived of their property? In the case so much relied on, supra, it was admitted it was not sufficient the law might impair the value of the property in ever so great a degree, as that destroys no right. It does not deprive the owner of any right of property. All regulations of trade with a view to the public interests, may more or less impair the value of property, but they do not come within the constitutional inhibition unless they virtually take away and destroy those'rights in which property consists. This destruction must be, for all substantial purposes, total. By the law under consideration, no right ■ of property is taken away or destroyed. All the property the owners ever possessed in this business remains to them untouched by the strong hand of legislative power. The law must be held to be an honest effort on the part of the legislature to arrest a great and growing evil, by regulating the charges which these warehouses shall demand, and placing them under bonds that they will not violate its provisions. Great stress is laid on the fact that this warehouse was erected in 1862, long anterior to the passage of the law, and by this kind of legislation the alternative is presented, either to abandon the use of the property for. which it was fitted, or to do business for less compensation than its owners had theretofore and always received. In another part of their argument they say that they, by consent of their customers, have received, during the past year, higher rates of storage than those specified in the act, and so, in this respect, the act is a plain, palpable violation of the clause of the constitution relied on—that depriving them of the value of the use, is depriving them of their property. This argument is answered by what we have already said. It is idle to talk about the consent of their customers to higher rates of charges than this law allows them to receive. Their customers, before this law was enacted, had no protection against these monopolists. They had no consent to give. They were obliged to have their grain taken to these warehouses, and be subjected to such charges as the organized combination, shutting out all competition, might choose to demand. The producer and shipper had no alternative but submission. They were completely in the power of this combination, and it did not fail to demand and exact the highest charges. It is this state of things the law is designed to remedy. One of the first and most imperative duties of the law making power is, to enact all necessary laws to remedy existing evils, taking care, in so doing, not to transgress any constitutional limitation. The means by •which to do it most effectually, is in the discretion of the legislature, keeping in view the provisions of the organic law. This law in no respect affects the title, possession or use of this warehouse by the plaintiffs in error. It deprives them of nothing they owned and possessed at the time of its enactment. Anticipated profits are not. and can not, be held and regarded as property in the ownership or possession of him who owns the article out of which profits are expected to flow. The property is one thing-, and remains untouched—the profits are not in esse, and can not be claimed as property. When it is said one is deprived of his property, the understanding is, it has been taken away from him—he is divested of title and possession. This provision in the Bill of' Bights has never been so construed by the courts of any State whose constitution has such a provision, as to deny to the legislature the power to make all needful rules and regulations respecting the use and enjoyment of property. Ever since the organization of our State government, the legislature has exercised this power unquestioned. Familiar instances are found in regulating public ferries and public mills, and fixing the compensation in the shape of toll. Another is, in delegating power to municipal bodies to regulate charges of hack men and draymen, and the weight and price of bread. But in a property the most eagerly sought after by nearly all classes of community, and deemed the most valuable of any, as it controls all others, the legislative power of every State in the Union has been brought to bear upon it, and no court has ever questioned the right so to do, We allude to the interest laws—laws declaring at what rate a man may loan his money. The argument used here, it seems to us, would prove- all these laws unconstitutional, for they do regulate the use of a man’s property—they do fix a value upon its use, and, as all observation shows, in most localities, greatly below its market value. It may be answered, such has ever been the policy of States, and such legislation has become so universal and continuous as to have familiarized the people to it, and who have adapted their business to its requirements. But here, they say, we were in this business when it was free and unrestricted, and this new policy abridges our gains. It was rightful, they say, to engage in this business, and so to employ our capital that we may make the largest gains out of it. The interest on money loaned is, by law, six per cent, with the right to contract for ten per cent, and such has been the law for a long series of years. Under the cover of that law, capitalists have engaged in loaning money at those rates. Some, on the strength of it, have erected costly buildings of granite and marble in which to transact their vast business, surrounded by a corps of clerks and other officials, to whom high salaries are paid. Will any one deny, after this banker has completed his structure, and arranged every thing in profitable working order, that the General Assembly may declare by law that, after the passage of the law, the legal rate of interest shall be four per cent, and it shall he extortion to contract for more than six per cent, and a violation of the law to be punishable by fine or imprisonment, or both, in the discretion of the court. Would the money lender have any right to complain? Would his appeal to this clause in the “Bill of Bights” be listened to for a single moment? Would any court in Christendom condemn such an enactment as unwarranted by the fundamental law ? The use of money is a matter of the greatest public concern, and that it may be regulated by law has never been authoritatively denied. Kindred subjects, such as public warehouses, public mills, the weight and price of bread, and public ferries, are so connected with the public welfare, that a government destitute of the power to regulate them—to impose such restrictions upon them as may be deemed necessary to promote the greatest good of the greatest number, would be but the shadow of a government, whose blazonry might well be the “cap and bells” and a pointless spear. We have not remarked upon article 13, under which this law is supposed to have its efficacy, for the reason we hold the law as effectual for all the purposes contemplated by it, and as valid without as with this article. The article itself seems out of place in an organic law, but the convention, however incongruous it may appear, had, undoubtedly, the right to put it there. That body could not withstand the appeals that went up to them from the producers and shippers of the great and indispensable wants of man, and forming the most valuable portion of our staple productions, to provide some remedy against the oppression and extortions to which they were subjected by this organized combination of monopolists, already such a formidable power, with but one heart, and that palpitating for excessive gains. We place the right to legislate on this subject upon that power, call it by what name you will, inherent in every organized civil government. Every sovereign power possesses, inherently, unrestricted legislative power, where the organic law imposes no restraints. The power to legislate on all subjects affecting the great interests of a whole community, must be conceded to exist, and it will not cease to exist until civil government shall be resolved into its original elements. We have nothing to do with the policy of this enactment. That was a question exclusively Avithin the jurisdiction of the General Assembly, which, under no circumstances, has the judicial department a right to question or arraign. We think what Ave havn said disposes of the other point made by plaintiffs in error, arraigning the laAV as violatix-e of section 13, of article 2. There is no taking or damaging priA'ate property here, and devoting it to public use. It is an expression of the Avill of the people through their representatives in the General Assembly, that these seats of oppression and extortion shall be brought into subjection, to the great relief of the people. We are of opinion the law is a valid, constitutional enactment, and so believing, affirm the judgment of the criminal court. Judgment affirmed.